Case 1:21-cr-00049-CMH Document 41 Filed 05/19/21 Page 1 of 1 PagelD# 179

AO 458 (Rev. 06:09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia

UNITED STATES OF AMERICA )
Plaintiff }
v. } Case No. = 1:21-cr-00049-CMH-1
MATTHEW ERAUSQUIN )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Defendant, Matthew Erausquin

Date: 05/19/2021 ZS

Attorney's signature

Edward B. MacMahon, Jr. #25432

Printed name and bar number

 

P.O. Box 25
107 E. Washington Street
Middleburg, Virginia 20118

Address

ebmjr@macmahon-law.com
E-mail address

(840) 687-3902

Telephone number

(540) 687-6366
FAX number
